PER CURIAM.
A. Corwin Taylor seeks to appeal the district court’s order remanding the civil action against him to state court for lack of subject matter jurisdiction and denying his subsequent motion to vacate the remand order. The district court’s remand order is not reviewable. See 28 U.S.C. § 1447(d) (2000). Accordingly, we dismiss the appeal for lack of jurisdiction. In addition, we grant Taylor’s motion for leave to file his informal brief out of time and deny his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED